           Case 1:19-cv-00614-RP Document 7 Filed 09/19/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 FORCEPOINT LLC,                                  §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §   CIVIL ACTION NO. 1:19-cv-00614
 v.                                               §
                                                  §
 ONGUARD SYSTEMS, LLC,                            §   JURY DEMANDED
                                                  §
                Defendant.                        §

                             NOTICE OF VOLUNTARY DISMISSAL
                              PURSUANT TO RULE 41(a)(1)(A)(i)

       Plaintiff Forcepoint LLC hereby voluntarily dismisses the captioned action pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i). Plaintiff notes that Defendant OnGuard Systems,

LLC has not served an answer or filed a motion for summary judgment. Thus, dismissal by notice

is proper, and such dismissal is without prejudice.


                                             Respectfully submitted,



Dated: September 19, 2019                    /s/ Stephen P. Meleen
                                             Stephen P. Meleen
                                             State Bar No. 00795776
                                             Elizabeth Stafki
                                             State Bar No. 24086835
                                             PIRKEY BARBER PLLC
                                             600 Congress Ave., Suite 2120
                                             Austin, TX 78702
                                             (512) 322-5200
                                             (512) 322-5201 (facsimile)

                                             ATTORNEYS FOR PLAINTIFF
           Case 1:19-cv-00614-RP Document 7 Filed 09/19/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on September 19, 2019, a true and correct copy of the foregoing is
being served on Defendant via first-class mail, postage prepaid:

       OnGuard Systems, LLC
       250 West Old Wilson Bridge Road, Suite 140
       Worthington, Ohio 43085

A courtesy copy of the foregoing is also being served on Defendant’s counsel via email:

       Jeffrey C. Norris
       jnorris@standleyllp.com



                                            /s/ Stephen P. Meleen
                                            Stephen P. Meleen
